Citation Nr: 1001117	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-21 363A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for cervical spine 
spondylosis, evaluated as 20 percent disabling prior to 
September 26, 2003 and 30 percent disabling beginning 
September 26, 2003 with an additional 20 percent rating for 
median nerve radiculopathy, effective September 26, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted 
entitlement to service connection for cervical spondylosis, 
status post anterior cervical diskectomy with left arm and 
hand pain.  A 20 percent initial rating was assigned, from 
November 29, 2000, to December 20, 2000 with a 100 percent 
rating from December 20, 2000 to March 1, 2001, and a 20 
percent rating thereafter.

In May 2008, the Board remanded this case for further 
development.  In a July 2008 rating decision, the Huntington, 
West Virginia, RO granted a 30 percent rating, effective 
September 26, 2003, for cervical spondylosis, status post 
anterior cervical diskectomy and fusion C5-6, C6-7.

In the same July 2008 rating decision, the RO granted a 
separate 20 percent rating, effective September 26, 2003, for 
median nerve radiculopathy of the left upper extremity, which 
was previously evaluated with the cervical spondylosis.  This 
did not satisfy the Veteran's appeal.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's cervical spine 
disability was manifested by limitation of motion which more 
nearly approximated the severe than moderate level and mild 
to moderate radiculopathy of the left upper extremity.

2.  Prior to September 26, 2003, the Veteran's cervical spine 
disability was not manifested by severe intervertebral disc 
syndrome with recurrent attacks and only intermittent relief 
or incapacitating episodes.

3.  For the period beginning September 26, 2003, the 
Veteran's cervical spine disability is manifested by forward 
flexion of the cervical spine to 15 degrees or less and 
moderate median nerve radiculopathy of the left upper 
extremity; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not more, 
for cervical spine spondylosis have been met since November 
29, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
5290, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237, 5242, 5243 (2009).

2.  The criteria for a 20 percent rating for median nerve 
radiculopathy of the left upper extremity, but not more, have 
been met since November 29, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private 
treatment records.  Additionally, the Veteran was provided VA 
examinations in March 2004 and June 2008 for his cervical 
spine disability.  In the October 2008 Form 646, the 
Veteran's representative argued that the June 2008 
examination was flawed because the examiner relied on X-rays 
taken in March 2004 for his evaluation.  However, the Board 
notes that it defers to the examiner's judgment when deciding 
whether more current X-rays were needed for the examination.  
The Board also notes that the May 2008 remand directives did 
not indicate that the examiner was required to take new X-
rays during the examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

During the pendency of this claim, the criteria for rating 
disabilities of the spine were revised twice.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422 (2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits.  Therefore, the Board will apply the 
new provisions from their effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and only intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
forward flexion of the cervical spine greater than 30 degrees 
but no greater than 40 degrees; combined range of motion of 
the cervical spine to 170 degrees but no greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
with vertebral fraction with loss of 50 percent or more of 
the height.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2009).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 8515, for the minor hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 20 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 40 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances warrants a 60 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2009).

Factual Background

Private treatment records show that a July 2000 MRI of the 
cervical spine revealed disc bulges with osteophytes, worse 
at the C4-5, C5-6 and C6-7 levels.  In November 2000, the 
Veteran was shown to have cervical spondylosis with marked 
spinal stenosis.  In December 2000, the Veteran underwent 
anterior cervical diskectomy and fusion at C5-6 and C6-7, 
with decompression of the spinal cord and nerve roots.  A 
December 2000 post-surgical X-ray of the cervical spine was 
normal.  

August 2000 private treatment notes show that the Veteran 
complained of pain in the parascapular region, which radiated 
to the axilla, down the medial aspect of the left arm and 
into the ulnar aspect of the forearm, including a little of 
the palm and a little bit and part of the thumb and index 
finger.  In October 2000, he complained of numbness on the 
index finger and web space of the thumb and weakness in the 
left triceps.  

In November 2000, the Veteran complained of left upper 
extremity pain which radiated down the back of the arm onto 
the forearm and involved he index finger and a little of the 
web space near the thumb.  Notes from December 2000 show that 
he complained of neck pain which radiated down the left arm 
into the thumb, index and middle finger.  In January 2001, 
the Veteran complained of tingling of the web space of his 
left hand.

In March 2004, the Veteran was afforded a VA examination in 
response to his claim for service connection.  The examiner 
noted the Veteran's complaints of a dull ache that 
occasionally radiated into the left arm, into the first web 
space and index finger.  The Veteran denied any history of 
flare-ups, bowel or bladder problems, or symptoms involving 
the lower extremities.  

On physical examination, forward flexion was to 45 degrees, 
while extension was to 20 degrees.  Left rotation was to 30 
degrees and right rotation was to 45 degrees.  Lateral 
bending was also limited to 20 degrees bilaterally.  There 
was no additional limitation of motion caused by fatigue, 
weakness, lack of endurance or incoordination.  

There was mild tenderness to palpation in the left paraspinal 
region from approximately C4-5 down through C7.  Strength was 
complete in both upper extremities as were reflexes.  
Sensation was normal in the right arm, but the Veteran did 
report mild paresthesia into the left index finger along the 
median nerve distribution.  

The examiner also noted that there was a 4 cm. transverse 
incision on the anterior aspect of the neck which was 
nontender to palpation and was without signs of erythema or 
scar hypertrophy.  X-rays revealed good, healed fusion mass 
at C5-6 and C6-7.  

In his October 2004 notice of disagreement, the Veteran 
argued that he should have received a separate rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8510, for his upper 
extremity neuropathy.

In accordance with the May 2008 remand directives, the 
Veteran was afforded another VA examination in June 2008.  
The examiner noted that the Veteran was right-handed.  The 
examiner also noted the Veteran's complaints of pain of the 
cervical spine, for which he took Advil.  

Physical examination revealed a straight cervical spine.  The 
Veteran's neck was very stiff, but palpation of the posterior 
cervical spine revealed no tenderness.  Range of motion was 
reported as forward flexion 0-5 degrees, with pain at 5 
degrees; extension 0-5 degrees, with pain at 5 degrees; and 
right and left lateral flexion 0-5 degrees, with pain at 5 
degrees.  There was no additional loss of motion with 
repetitive use.  

The examiner also noted that X-ray studies, which were 
performed during the 2004 VA examination discussed above, 
revealed status post anterior cervical fusion of C5-C7 with 
anterior bridging osteophytes seen at the C4-5 level with 
preservation at the C4-5 intervertebral disc space.  He also 
noted that the Veteran had foraminal narrowing at C4-5 and 
gave a diagnosis of cervical degenerative disk disease and 
degenerative joint disease.

The Veteran also complained of chronic pain in the back of 
his neck at a level of 5/10, which radiated into his left 
shoulder and hand.  He also reported flare-ups at a level of 
9/10 from several times a week to every day, depending on his 
activities, which lasted for hours.  He described the pain as 
sharp, shooting pain from his posterior neck into his 
shoulder, down into the media nerve distribution of his left 
hand.  He indicated that Advil caused his pain to diminish to 
a level of 5/10.  

The Veteran reported chronic numbness in the distribution of 
the median nerve of his thumb and first finger and the median 
aspect of his second finger.  He also complained of weakness 
in the distribution of the median nerve such that his 
strength was 4/5 in the thumb, first and second fingers.  

Examination of the upper extremities revealed decreased 
sensation to pinprick and light touch in the median nerve 
distribution of the left arm and weakness in the thumb at the 
first and second fingers to 4/5 in the left arm, and 5/5 in 
the right.  The Veteran stated the he dropped things with the 
left hand and that he could not do things like open a jar 
because of the weakness and pain.

The Veteran also reported that functionally, his disability 
affected his activities of daily living in that it was very 
difficult for him to do anything that required turning his 
neck, including turning his neck when driving, and bending 
his neck forward for grooming, bathing, toileting, eating or 
dressing.  

Analysis

The claim from which this appeal stems was filed in November 
2000.  Accordingly, all of the various rating criteria in 
effect since that date must be considered.

Period prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, the 
Veteran's cervical spine disability is rated as 20 percent 
disabling under Diagnostic Code 5293.  As noted above, for 
the Veteran to be entitled to a higher evaluation under the 
version of this diagnostic code in effect prior to September 
23, 2002, there must be medical evidence of severe 
intervertebral disc syndrome with recurrent attacks and only 
intermittent relief.  For the period beginning September 23, 
2002, there must have been evidence of incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months; or a 
combination of orthopedic and neurologic manifestations that 
would result in a higher rating.

Prior to September 26, 2003, there was no evidence of 
incapacitating episodes, that is, there is no evidence of 
doctor prescribed bedrest.  In this regard the Veteran has 
not reported such episodes and the clinical evidence does not 
reflect such treatment.

A rating on the basis of severe intervertebral disc disease 
would only result in a 40 percent rating.  As discussed 
below, the Board is granting a 30 percent rating for the 
orthopedic manifestations of the disease on the basis of 
limitation of motion, and a separate 20 percent rating for 
the neurologic manifestations of the disease.  This results 
in a higher rating than the single 40 percent under the 
oldest version of Diagnostic Code 5293.  38 C.F.R. § 4.25 
(2009).  

A higher rating would require pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  The Veteran did not have muscle spasm 
or absent reflexes.  The record indicates little regular 
treatment after neck surgery in 2000.  The Veteran reported 
some improvement following this surgery, and the VA 
examination reports show that he reported at worst a dull 
ache with exacerbations occurring as much as several times 
per week.  The record shows that there has been regular, 
albeit intermittent, relief.  Hence, the disability does not 
approximate the criteria for a 60 percent rating under the 
oldest version of Diagnostic Code 5293.

Veteran was shown to have intervertebral disc syndrome, he 
was not shown to have recurring attacks with only 
intermittent relief.  Accordingly, a rating higher than 20 
percent is not warranted under the version of Diagnostic Code 
5293 in effect prior to September 23, 2002.  

The Version of Diagnostic Code 5293 in effect September 26, 
2003, explicitly provides that intervertebral disc disease 
may be rated on the basis of the combination of its 
orthopedic and neurologic manifestations.  There were no 
reports of the Veteran's range of motion prior to September 
23, 2003.  There is, however, no reason to believe that it 
was significantly different than has been reported on 
examinations since that date.  The 2004 VA examination 
suggests a better range of motion than was reported on the 
2008 examination, but the 2004 examination did not fully 
evaluate functional impairment or explicitly report the point 
at which pain began (although it did note pain at the maximum 
reported ranges of motion).  The RO found that a 30 percent 
rating was warranted prior to the 2004 examination.  The 
Board concludes that the 30 percent rating is appropriate 
from the date of service connection on the basis of 
limitation of motion under Diagnostic Code 5290.

The old version of Diagnostic Code 5295 provided for a 40 
percent rating for severe lumbosacral strain, but did not 
describe criteria for rating cervical spine disabilities.  In 
addition that rating required listing of the entire spine or 
abnormal mobility on forced motion.  The examinations in this 
case revealed the cervical spine to be straight without 
abnormal mobility.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  The Veteran dose not have ankylosis of the cervical 
spine, inasmuch as he retains the ability to move the spine 
and it has not been shown to be fixed.  There is no other 
basis for a higher schedular rating for the orthopedic 
manifestations of the cervical spine disability.

Prior to the September 23, 2002, the rating criteria did not 
explicitly provide for separate ratings for orthopedic and 
neurologic manifestations of back disability.  Since, 
however, these manifestations do not appear to overlap, 
separate ratings would be permissible under Esteban.

The Veteran has been granted a 20 percent rating under 
Diagnostic Code 8515, for moderate incomplete paralysis of 
the median nerve.  The record shows that the Veteran's 
impairment has been manifested mainly by subjective reports 
of pain, numbness, and decreased sensation.  Mild weakness 
has also been evidenced, as shown by the findings of 4/5 
weakness in some of the fingers of the left hand during the 
2008 examination.  

Similar findings have been reported throughout the appeal 
period.  Based on the aforementioned evidence of mild to 
moderate incomplete paralysis of the median nerve of the left 
upper extremity, the 20 percent rating is warranted from the 
effective date of service connection.  A higher rating of 40 
percent is not warranted under Diagnostic Code 8515, because 
there is no evidence of more than moderate symptoms 
associated with the incomplete paralysis in the left upper 
extremity.  In this regard, the March 2004 VA examiner 
indicated that the Veteran did have some mild paresthesias 
into the middle index finger along the median nerve 
distribution, but these were mild.  Furthermore, the June 
2008 VA examiner opined that the paralysis in the median 
nerve distribution of the Veteran's left upper extremity was 
moderate.  Given the mostly subjective symptoms and the mild 
level of weakness, a rating for more than moderate incomplete 
paralysis is not warranted.

The Board notes further that although the Veteran has been 
noted on examination to have scars on the anterior aspect of 
the neck, associated with his service-connected cervical 
spine disability, as the scars have not been shown during the 
period on appeal to be unstable or painful; deep and covering 
an area of at least 6 square inches, but less than 12 square 
inches; or superficial and covering an area of 144 square 
inches or greater; a separate rating under Diagnostic Codes 
7800-7805 is also not warranted.  The Board also notes that, 
effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See 73 
Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. 
pt. 4).  

These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
Veteran who was rated under the applicable criteria before 
this date.  Id.  The Veteran's claim was received prior to 
this date and the Board has not received a request from the 
Veteran or his attorney to be rated under the revised 
criteria.  Hence, those rating criteria do not need to be 
addressed at this time.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.



Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence that a service connected 
disability has caused unemployability.  The March 2004 and 
June 2008 examination reports show that the Veteran was 
gainfully employed, working full time and there has been no 
allegation or evidence of unemployability attributable to the 
service connected disability.  Further consideration of 
entitlement to TDIU is, therefore, not required.


ORDER

A rating of 30 percent, and no higher, for cervical 
spondylosis, status post anterior cervical diskectomy and 
fusion C5-6, C6-7 is granted, effective November 29, 2000.

A rating of 20 percent, and no higher, for median nerve 
radiculopathy of the left upper extremity is granted, 
effective November 29, 2000.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


